Citation Nr: 0101493	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  90-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of a right 
elbow injury.  

Entitlement to service connection for headaches as due to 
undiagnosed illness.  

Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.  

Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.  

Entitlement to a compensable rating for chronic right ankle 
sprain.  

Entitlement to a compensable rating for low back pain.  

Entitlement to a compensable rating for pulmonary restrictive 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1986 to December 
1996.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in June 1997 that denied service connection for 
residuals of a right elbow injury and for headaches as due to 
undiagnosed illness, and granted service connection for 
patellofemoral syndrome of each knee, low back pain, chronic 
right ankle sprain, and pulmonary restrictive disease, and 
assigned a noncompensable evaluation for each of those 
disabilities.  

In August 2000, a videoconference hearing was held before C. 
W. Symanski, who is the Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The June 1997 rating decision also denied service connection 
for left and right shoulder pain and right foot pain and 
granted service connection for sinusitis, assigning a 
10 percent evaluation.  While the veteran disagreed with 
those determinations and was furnished a statement of the 
case, the record does not reflect that he filed a substantive 
appeal regarding those issues and he has not claimed that he 
did.  Further, the RO has not certified those issues for 
appellate review.  Therefore, no appeal concerning those 
issues is currently before the Board.  The veteran's 
representative's comments regarding those issues expressed at 
the August 2000 videoconference hearing are referred to the 
RO for appropriate consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Although the veteran has contended that his headaches are due 
to undiagnosed illness resulting from his service in the 
Persian Gulf, the record does not contain a medical opinion 
as to the etiology of his headaches.  Further, no examiner 
has commented on whether the spurring in the area of the 
veteran's right elbow that was noted on x-ray in April 1997 
is related to the injury to his elbow that was recorded in 
1990.  Such opinions are needed under the provisions of the 
VCAA.  

Moreover, the veteran has indicated that pain and other 
symptoms in his knees, back, and right ankle become worse on 
use.  The record does not show that any examiner has 
commented on the functional impairment due to the veteran's 
several service-connected disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that the provisions of the 
Rating Schedule do not subsume 38 C.F.R. § 4.40, and that 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  In addition, the Court 
stressed that, because disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, it is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received for his knees, low back, 
right ankle, respiratory condition, right 
elbow, or headaches.  All records so 
received should be associated with the 
claims folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The veteran should then be scheduled 
for orthopedic, respiratory, and 
neurological examinations.  All indicated 
tests, including x-rays, should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
Each of the examiners should indicate 
whether or not they reviewed the claims 
file.  

a.  The orthopedic examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings and diagnoses, and should 
describe in detail the presence or 
absence and the extent of any 
functional loss due to the veteran's 
right and left patellofemoral 
syndrome, low back pain, and chronic 
right ankle sprain.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional 
loss due to absence of necessary 
structures, deformity, adhesion, 
instability, or defective 
innervation.  In particular, the 
examiner should comment on any 
functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain 
claimed by the appellant is 
supported by adequate pathology, 
e.g., muscle spasm, and is evidenced 
by his visible behavior, e.g., 
facial expression or wincing, on 
pressure or manipulation.  The 
examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all 
structures pertinent to movement of 
the joint.  It is important for the 
examiner's report to include a 
description of the above factors 
that pertain to functional loss due 
to the listed disabilities that 
develops on use.  In addition, the 
examiner should express an opinion 
as to whether pain or other 
manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional 
ability of the affected parts.  The 
examiner should portray the degree 
of any additional range of motion 
loss due to pain on use or during 
flare-ups.  

The orthopedic examiner should also 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that any current right 
elbow disorder is related to or due 
to any injury or disease noted in 
service.  

b.  The respiratory examiner's 
report should fully set forth all 
current complaints and pertinent 
clinical findings, and should 
describe in detail the functional 
impairment due to the veteran's 
restrictive pulmonary disease.  
Pulmonary function testing should be 
accomplished.

c.  The neurological examiner's 
report should fully set forth all 
current complaints and pertinent 
clinical findings and diagnoses, and 
should describe in detail the 
functional impairment due to the 
veteran's headaches, including their 
frequency and severity.  The 
examiner should specifically be 
requested to state whether it is at 
least as likely as not that the 
veteran's headaches can be 
attributed to a known clinical 
diagnosis.  

All opinions expressed by the 
examiners should be supported by 
reference to pertinent evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 concerning the right and left knee 
disabilities, low back pain, and chronic 
right ankle sprain.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case concerning all additional evidence 
added to the record, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


